Title: To James Madison from George Joy, ca. 20 October 1810 (Abstract)
From: Joy, George
To: Madison, James


Ca. 20 October 1810, Copenhagen. Reports that he arrived in Copenhagen on 11 Oct. and that he has had discussions and correspondence with the French minister and Danish cabinet officials on the subjects already mentioned in his letters of 7 Oct. and 8 Sept. The French minister asked him what he thought of the extension of the Continental System. Privately the minister admitted the absurdity of condemning American vessels on grounds that their papers are British fabrications, but he was instructed by his court to maintain that the certificates of origin justify the seizures. Has had discussions with Count Rosencrantz over the date when French confiscatory orders should apply in Danish ports. After some initial disagreement, it has been arranged so that these orders will only apply to vessels that arrived after 22 Sept. Speculates that this will either be accepted silently or be protested by France. Hopes for the former but would not be surprised at the latter. Wishes to hear from JM.
